PER CURIAM.
This case reaches us after remand by the United States Supreme Court, 413 U.S. 916, 93 S.Ct. 3048, 37 L.Ed.2d 1038. The High Court by its order vacated this court’s earlier judgment, 459 F.2d 720, and directed us to give the case further consideration in light of Keyes v. School District No. 1, 413 U.S. 189, 93 S.Ct. 2686, 37 L.Ed.2d 548. In accord with the mandate the case was again briefed and argued.
After due consideration we are convinced that the factual premise upon which we based our original decision has been so materially changed both by lapse of time and the specific and voluntary actions taken by the School Board and the students themselves that our further consideration under the present record would serve no useful purpose.
Accordingly, the judgment of the District Court is reversed with directions to vacate its judgment and to initiate such further proceedings as may be necessary to establish present conditions and to render judgment in view of such conditions and the compulsion of Keyes.